ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Lockheed Martin Aeronautics Company          )      ASBCA No. 61480
                                             )
Under Contract No. F33657-03-C-2014          )

APPEARANCES FOR THE APPELLANT:                      Stephen J. McBrady, Esq.
                                                    Nicole J. Owren-Wiest, Esq.
                                                    Skye Mathieson, Esq.
                                                     Crowell & Moring LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Kyle E. Gilbertson, Esq.
                                                    Justin D. Haselden, Esq.
                                                     Trial Attorneys

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

        The contracting officer's final decision from which this appeal was taken has been
rescinded. The government has moved to dismiss the appeal as moot and appellant does
                                                                                             I
not object. When a contracting officer unequivocally rescinds a government claim, the
government's action moots the appeal, leaving the Board without jurisdiction to entertain
the appeal further. Combat Support Associates, ASBCA Nos. 58945, 58946, 16-1 BCA
,i 36,288 at 176,973. Accordingly, the appeal is dismissed as moot.

       Dated: June 25, 2018


                                                                                             I
                                                   dministrative Judge
                                                  Chairman
                                                                                             I
(Signatures continued)
                                                  Armed Services Board
                                                  of Contract Appeals
                                                                                             II
                                                                                             I
                                                                                             I,
                                                                                             f
                                                                                             t
 I concur                                         I concur




~KLEFORD
                                                    J~/
                                                  LIS B. YOUNG
                                                                                       I
Administrative Judge                              Administrative Judge
Vice Chairman                                     Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61480, Appeal of Lockheed
Martin Aeronautics Company, rendered in conformance with the Board's Charter.

      Dated:
                                                                                       1.
                                                                                       I
                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2